Exhibit 10.6


Execution Version
 
 
 




LOAN AND SECURITY AGREEMENT




Dated as of April 29, 2013




between




MEETME, INC.,
a Delaware corporation,


as “Borrower”,




and

 
VENTURE LENDING & LEASING VI, INC.,
a Maryland corporation,


and


VENTURE LENDING & LEASING VII, INC.,
a Maryland corporation,


each, as “Lender”


 
 
 
Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2. 
The confidential portions of this exhibit have been omitted and are marked
accordingly.  The confidential portions have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.

 
 
 

--------------------------------------------------------------------------------

 
 
LOAN AND SECURITY AGREEMENT


Borrower and each of Venture Lending & Leasing VI, Inc. (“VLL6”) and Venture
Lending & Leasing VII, Inc. (“VLL7”) have entered or anticipate entering into
one or more transactions pursuant to which each Lender severally and not jointly
agrees to make available to Borrower a loan facility governed by the terms and
conditions set forth in this document and one or more Supplements executed by
Borrower and Lender which incorporate this document by reference.  Each
Supplement constitutes a supplement to and forms part of this document, and will
be read and construed as one with this document, so that this document and the
Supplement constitute a single agreement between the parties (collectively
referred to as this “Agreement”).


Accordingly, the parties agree as follows:


ARTICLE 1 - INTERPRETATION


1.1   Definitions.  The terms defined in Article 10 and in the Supplement will
have the meanings therein specified for purposes of this Agreement.


1.2   Inconsistency.  In the event of any inconsistency between the provisions
of any Supplement and this document, the provisions of the Supplement will be
controlling for the purpose of all relevant transactions.


1.3   Several Obligations of Lender.  The parties are entering into this single
Agreement for convenience, and this Agreement is and shall be interpreted for
all purposes as separate and distinct agreements between Borrower and VLL6, on
the one hand, and Borrower and VLL7, on the other hand, and nothing in this
Agreement shall be deemed a joint venture, partnership or other association
between VLL6 and VLL7.  Each reference in this Agreement to “Lender” shall mean
and refer to each of VLL6 and VLL7, singly and independent of one
another.  Without limiting the generality of the foregoing, the Commitment,
covenants and other obligations of “Lender” under this Agreement are several and
not joint obligations of VLL6 and VLL7, and all rights and remedies of “Lender”
under this Agreement may be exercised by VLL6 and/or VLL7 independently of one
another.


ARTICLE 2 - THE COMMITMENT AND LOANS


2.1   The Commitment.  Subject to the terms and conditions of this Agreement,
Lender agrees to make term loans to Borrower from time to time from the Closing
Date and to and including, the Termination Date in an aggregate principal amount
not exceeding the Commitment.  The Commitment is not a revolving credit
commitment, and Borrower does not have the right to repay and then to reborrow
hereunder.  Each Loan requested by Borrower to be made on a single Business Day
shall be for a minimum principal amount set forth in the Supplement, except to
the extent the remaining Commitment is a lesser amount.


2.2   Notes Evidencing Loans; Repayment.  Each Loan shall be evidenced by a
separate Note payable to the order of Lender, in the total principal amount of
the Loan.  Principal and interest of each Loan shall be payable at the times set
forth in the Note and regularly scheduled payments thereof shall be effected by
automatic debit of the appropriate funds from Borrower’s Primary Operating
Account as specified in the Supplement hereto.


2.3   Procedures for Borrowing.


(a)    At least five (5) Business Days’ prior to a proposed Borrowing Date (in
the case of all Loans other than the initial Loans), Lender shall have received
from the Borrower a written request for a borrowing hereunder (a “Borrowing
Request”).  Each Borrowing Request shall be in substantially the form of Exhibit
“B” to the Supplement, shall be executed by an authorized executive or financial
officer of Borrower, shall state how much is requested, and shall be accompanied
by such other information and documentation as Lender may reasonably request,
including the original executed Note(s) for the Loan(s) covered by the Borrowing
Request if such are not already in the possession of Lender.


(b)    No later than 1:00 p.m. Pacific Standard Time on the Borrowing Date, if
Borrower has satisfied the conditions precedent in Article 4 by 9:00 a.m.
Pacific Standard Time on such Borrowing Date, Lender shall make the Loan
available to Borrower in immediately available funds.
 
 
1

--------------------------------------------------------------------------------

 
 
2.4   Interest.  Except as otherwise specified in the applicable Note and/or
Supplement, Basic Interest on the outstanding principal balance of each Loan
shall accrue daily at the Designated Rate from the Borrowing Date.  If the
outstanding principal balance of such Loan is not paid at maturity, interest
shall accrue at the Default Rate until paid in full, as further set forth
herein.


2.5   Reserved.


2.6   Interest Rate Calculation.  Basic Interest, along with charges and fees
under this Agreement and any Loan Document, shall be calculated for actual days
elapsed on the basis of a 360-day year, which results in higher interest, charge
or fee payments than if a 365-day year were used.  In no event shall Borrower be
obligated to pay Lender interest, charges or fees at a rate in excess of the
highest rate permitted by applicable law from time to time in effect.


2.7   Default Interest.  Subject to applicable grace periods, any unpaid
payments of principal or interest with respect to any Loan shall bear interest
from their respective maturities, whether scheduled or accelerated, at the
Designated Rate for such Loan plus five percent (5.00%) per annum, until paid in
full, whether before or after judgment (the “Default Rate”).  Borrower shall pay
such interest on demand.


2.8   Late Charges. If Borrower is late in making any payment of principal or
interest under this Agreement by more than five (5) days, Borrower agrees to pay
a late charge of five percent (5%) of the installment due, but not less than
fifty dollars ($50.00) for any one such delinquent payment. This late charge may
be charged by Lender for the purpose of defraying the expenses incidental to the
handling of such delinquent amounts.  Borrower acknowledges that such late
charge represents a reasonable sum considering all of the circumstances existing
on the date of this Agreement and represents a fair and reasonable estimate of
the costs that will be sustained by Lender due to the failure of Borrower to
make timely payments.  Borrower further agrees that proof of actual damages
would be costly and inconvenient.  Such late charge shall be paid without
prejudice to the right of Lender to collect any other amounts provided to be
paid or to declare a default under this Agreement or any of the other Loan
Documents or from exercising any other rights and remedies of Lender.


2.9   Lender’s Records.  Principal, Basic Interest and all other sums owed under
any Loan Document shall be evidenced by entries in records maintained by Lender
for such purpose.  Each payment on and any other credits with respect to
principal, Basic Interest and all other sums outstanding under any Loan Document
shall be evidenced by entries in such records.  Absent manifest error, Lender’s
records shall be conclusive evidence thereof.  Lender agrees to provide Borrower
with copies of such records following Borrower’s reasonable request.


2.10      Grant of Security Interests; Filing of Financing Statements.


(a) To secure the timely payment and performance of all of Borrower’s
Obligations, Borrower hereby grants to Lender continuing security interests in
all of the Collateral.  In connection with the foregoing, Borrower authorizes
Lender to prepare and file any financing statements describing the Collateral
without otherwise obtaining Borrower’s signature or consent with respect to the
filing of such financing statements.


(b)  In furtherance of Borrower’s grant of the security interests in the
Collateral pursuant to Section 2.10(a) above, Borrower hereby pledges and grants
to Lender a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations.  On the Closing Date or at
any time thereafter following Lender’s request, the certificate or certificates
for the Shares will be delivered to Lender, accompanied by an instrument of
assignment duly executed in blank by Borrower, unless such Shares have not been
certificated.  To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares.  Upon
the occurrence and during the continuance of an Event of Default hereunder,
Lender may effect the transfer of any securities included in the Collateral
(including but not limited to the Shares) into the name of Lender and cause new
certificates representing such securities to be issued in the name of Lender or
its transferee(s).  Borrower will execute and deliver such documents, and take
or cause to be taken such actions, as Lender may reasonably request to perfect
or continue the perfection of Lender’s security interest in the Shares.  Unless
an Event of Default shall have occurred and be continuing, Borrower shall be
entitled to exercise any voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms.  All such rights to
vote and give consents, waivers and ratifications shall terminate upon the
occurrence and continuance of an Event of Default.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  Borrower is and shall remain absolutely and unconditionally liable for the
performance of its obligations under the Loan Documents, including, without
limitation, any deficiency by reason of the failure of the Collateral to satisfy
all amounts due Lender under any of the Loan Documents.


(d)  All Collateral pledged by Borrower under this Agreement and any Supplement
shall secure the timely payment and performance of all Obligations under this
Agreement, the Notes and the other Loan Documents.  Except as expressly provided
in this Agreement, no Collateral pledged under this Agreement or any Supplement
shall be released until such time as all Obligations under this Agreement have
been satisfied and paid in full.




ARTICLE 3 - REPRESENTATIONS AND WARRANTIES


Borrower represents and warrants that, except as set forth in the Supplement or
the Schedule of Exceptions attached hereto, as of the Closing Date and each
Borrowing Date:


3.1   Due Organization.  Borrower is a corporation duly organized and validly
existing in good standing under the laws of the jurisdiction of its
incorporation, and is duly qualified to conduct business and is in good standing
in each other jurisdiction in which its business is conducted or its properties
are located, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.


3.2   Authorization, Validity and Enforceability.  The execution, delivery and
performance of all Loan Documents executed by Borrower are within Borrower’s
powers, have been duly authorized, and are not in conflict with Borrower’s
certificate of incorporation or by-laws, or the terms of any charter or other
organizational document of Borrower, as amended from time to time; and all such
Loan Documents constitute valid and binding obligations of Borrower, enforceable
in accordance with their terms (except as may be limited by bankruptcy,
insolvency and similar laws affecting the enforcement of creditors’ rights in
general, and subject to general principles of equity).


3.3   Compliance with Applicable Laws.  Borrower has complied with all
licensing, permit and fictitious name requirements necessary to lawfully conduct
the business in which it is engaged, and to any sales, leases or the furnishing
of services by Borrower, including without limitation those requiring consumer
or other disclosures, the noncompliance with which would have a Material Adverse
Effect.


3.4   No Conflict.  The execution, delivery, and performance by Borrower of all
Loan Documents are not in material conflict with any law, rule, regulation,
order or directive, or any indenture, agreement, or undertaking to which
Borrower is a party or by which Borrower may be bound or affected.  Without
limiting the generality of the foregoing, the issuance of the Warrants to Lender
(or its designee) and the grant of registration rights in connection therewith
do not violate any agreement or instrument by which Borrower is bound or require
the consent of any holders of Borrower’s securities other than consents which
have been obtained on or prior to the Closing Date.


3.5   No Litigation, Claims or Proceedings.  There is no litigation, tax claim,
proceeding or dispute pending, or, to the knowledge of Borrower, threatened
against or affecting Borrower, its property or the conduct of its business which
could reasonably be expected to result in a Material Adverse Effect.


3.6   Correctness of Financial Statements.  Borrower’s financial statements
which have been delivered to Lender fairly and accurately reflect Borrower’s
financial condition in accordance with GAAP as of the latest date of such
financial statements; and, since that date there has been no Material Adverse
Change.


3.7   No Subsidiaries.  Except as set forth in Schedule 3.7, Borrower is not a
majority owner of or in a control relationship with any other business
entity.  Borrower shall have the right from time to time to amend Borrower’s
representation in this Section 3.7 to reflect additions and deletions of
subsidiaries and control relationships with other business entities.  Each such
amendment shall be effective upon notice thereof to Lender.
 
 
3

--------------------------------------------------------------------------------

 
 
3.8   Environmental Matters.  To its knowledge after reasonable inquiry,
Borrower has concluded that Borrower is in compliance with Environmental Laws,
except to the extent a failure to be in such compliance could not reasonably be
expected to have a Material Adverse Effect.


3.9   No Event of Default.  No Default or Event of Default has occurred and is
continuing.
 
3.10  Full Disclosure.  None of the representations or warranties made by
Borrower in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in any
exhibit, report, statement or certificate furnished by or on behalf of Borrower
in connection with the Loan Documents (including disclosure materials delivered
by or on behalf of Borrower to Lender prior to the Closing Date or pursuant to
Section 5.2 hereof), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.
 
3.11 Specific Representations Regarding Collateral.


(a)    Title.  Except for the security interests created by this Agreement and
Permitted Liens, (i) Borrower is and will be the unconditional legal and
beneficial owner of the Collateral, and (ii) the Collateral is genuine and
subject to no Liens, rights or defenses of others.  Except for the security
interests created by this Agreement and Permitted Liens, there exist no prior
assignments or encumbrances of record with the U.S. Patent and Trademark Office
or U.S. Copyright Office affecting any Collateral in favor of any third party.


(b)    Rights to Payment.  The names of the obligors, amount owing to Borrower,
due dates and all other information with respect to the Rights to Payment are
and will be correctly stated in all material respects in all Records relating to
the Rights to Payment.  Borrower further represents and warrants, to its
knowledge, that each Person appearing to be obligated on a Right to Payment has
authority and capacity to contract and is bound as it appears to be.


(c)    Location of Collateral.  Borrower’s chief executive office, Inventory,
Records, material Equipment, and any other offices or places of business are
located at the address(es) shown on the Supplement.


(d)    Business Names.  Other than its full corporate name, Borrower has not
conducted business using any trade names or fictitious business names except as
shown on the Supplement.
 
3.12  Copyrights, Patents, Trademarks and Licenses.


(a)    Borrower owns or is licensed or otherwise has the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other similar rights that are reasonably
necessary for the operation of its business, without, to Borrower’s knowledge,
conflict with the rights of any other Person.


(b)    To Borrower’s knowledge, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by Borrower infringes upon any rights held by any
other Person.


(c)    No claim or litigation regarding any of the foregoing is pending or, to
Borrower’s knowledge, threatened, and to Borrower’s knowledge, no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard or code is pending or proposed which, in either case, could reasonably
be expected to have a Material Adverse Effect.
 
3.13  Regulatory Compliance. Borrower has met the minimum funding requirements
of ERISA with respect to any employee benefit plans subject to ERISA.  No event
has occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Effect.  Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940.  Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System).  Borrower has
complied with all the provisions of the Federal Fair Labor Standards Act.
 
 
4

--------------------------------------------------------------------------------

 
 
3.14  Shares.  Borrower has full power and authority to create a first priority
Lien on the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non-assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.


3.15  Survival. The representations and warranties of Borrower as set forth in
this Agreement survive the execution and delivery of this Agreement.


ARTICLE 4 - CONDITIONS PRECEDENT


4.1   Conditions to First Loan.  The obligation of Lender to make its first Loan
hereunder is, in addition to the conditions precedent specified in Section 4.2
and in any Supplement, subject to the fulfillment of the following conditions
and to the receipt by Lender of the documents described below, duly executed and
in form and substance satisfactory to Lender and its counsel:


(a)    Resolutions.  A certified copy of the resolutions of the Board of
Directors of Borrower authorizing the execution, delivery and performance by
Borrower of the Loan Documents.


(b)    Incumbency and Signatures.  A certificate of the secretary of Borrower
certifying the names of the officer or officers of Borrower authorized to sign
the Loan Documents, together with a sample of the true signature of each such
officer.


(c)    Legal Opinion.  The opinion of legal counsel for Borrower as to such
matters as Lender may reasonably request, including the matters covered by
Sections 3.1, 3.2, 3.4 and 3.5 hereof.


(d)    Certificate and By-Laws.  Certified copies of the Certificate of
Incorporation and By-Laws of Borrower, as amended through the Closing Date.


(e)    This Agreement.  Original counterparts of this Agreement and the initial
Supplement, with all schedules completed and attached thereto, and disclosing
such information as is acceptable to Lender.


(f)     Financing Statements.  Filing copies (or other evidence of filing
satisfactory to Lender and its counsel) of such UCC financing statements,
collateral assignments, account control agreements, and termination statements,
with respect to the Collateral as Lender shall request.


(g)    Insurance Certificates. Insurance certificates showing Lender as loss
payee or additional insured.


(h)    Lien Searches. UCC lien, judgment, bankruptcy and tax lien searches of
Borrower from such jurisdictions or offices as Lender may reasonably request,
all as of a date reasonably satisfactory to Lender and its counsel.


(i)     Good Standing Certificate.  A certificate of status or good standing of
Borrower as of a date acceptable to Lender from Delaware and Pennsylvania.


(j)     Warrants.  Originals of the Warrants (as defined in the Supplement)
issued by Borrower to Lender (or its designee) exercisable for such number, type
and class of shares of Borrower’s capital stock, and for an initial exercise
price as is specified in the Supplement.


(k)    Intellectual Property Security Agreement.  An Intellectual Property
Security Agreement executed by Borrower substantially in the form attached as
Exhibit “G” to the Supplement.


(l)     Other Documents. Such other documents and instruments as Lender may
reasonably request to effectuate the intents and purposes of this Agreement.


4.2   Conditions to All Loans.  The obligation of Lender to make its initial
Loan and each subsequent Loan is subject to the following further conditions
precedent that:


(a)    No Default.  No Default or Event of Default has occurred and is
continuing or will result from the making of any such Loan, and the
representations and warranties of Borrower contained in Article 3 of this
Agreement and Part 3 of the Supplement are true and correct as of the Borrowing
Date of such Loan.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)    No Material Adverse Change.  No event has occurred that has had or could
reasonably be expected to have a Material Adverse Change.


(c)    Borrowing Request.  Borrower shall have delivered to Lender a Borrowing
Request for such Loan.


(d)    Note.  Borrower shall have delivered an original executed Note evidencing
such Loan, substantially in the form attached to the Supplement as an exhibit.


(e)    Supplemental Lien Filings.  Borrower shall have executed and delivered
such amendments or supplements to this Agreement and additional Security
Documents,  financing statements and third party waivers as Lender may
reasonably request in connection with the proposed Loan, in order to create,
protect or perfect or to maintain the perfection of Lender’s Liens on the
Collateral.


(f)     Reserved.


(g)    Financial Projections.  Borrower shall have delivered to Lender
Borrower’s business plan and/or financial projections or forecasts as most
recently approved by Borrower’s Board of Directors.


ARTICLE 5 - AFFIRMATIVE COVENANTS


During the term of this Agreement and until its performance of all Obligations,
Borrower will:


5.1   Notice to Lender.  Promptly give written notice to Lender of:


(a)    Any litigation or administrative or regulatory proceeding affecting
Borrower where the amount claimed against Borrower is at two times the Threshold
Amount or more, or where the granting of the relief requested could have a
Material Adverse Effect; or of the acquisition by Borrower of any commercial
tort claim, including brief details of such claim and such other information as
Lender may reasonably request to enable Lender to better perfect its Lien in
such commercial tort claim as Collateral.


(b)    Any substantial dispute which may exist between Borrower and any
governmental or regulatory authority that could reasonably be expected to result
in a Material Adverse Effect.


(c)    The occurrence of any Default or any Event of Default.


(d)    Any change in the location of any of Borrower’s places of business or
material Collateral at least thirty (30) days in advance of such change (or, if
less, as soon as reasonably practical), or of the establishment of any new, or
the discontinuance of any existing, place of business.


(e)    Any dispute or default by Borrower or any other party under any joint
venture, partnering, distribution, cross-licensing, strategic alliance,
collaborative research or manufacturing, license or similar agreement which
could reasonably be expected to have a Material Adverse Effect.


(f)     Any other matter which has resulted in a Material Adverse Change.


(g)    Any Subsidiary Borrower intends to acquire or create.


5.2   Financial Statements.  Deliver to Lender or cause to be delivered to
Lender, in form and detail satisfactory to Lender the following financial and
other information, which Borrower warrants shall be accurate and complete in all
material respects:


(a)    Quarterly Financial Statements.  As soon as available but no later than
forty five (45) days after the end of each quarter, Borrower’s balance sheet as
of the end of such period, and Borrower’s income statement for such period and
for that portion of Borrower’s financial reporting year ending with such period,
prepared in accordance with GAAP and attested by a responsible financial officer
of Borrower as being complete and correct and fairly presenting Borrower’s
financial condition and the results of Borrower’s operations as of the date
thereof.


(b)    Year-End Financial Statements.  Contemporaneously with the delivery to
the Board of Directors, a complete copy of Borrower’s audit report for each
financial reporting year of Borrower (or, if Borrower’s Board of Directors has
waived the requirement for an audit with respect to a particular financial
reporting year, then an unaudited report for such year), which shall include
balance sheet, income statement, statement of changes in equity and statement of
cash flows for such year, prepared in accordance with GAAP and certified by an
independent certified public accountant selected by Borrower and reasonably
satisfactory to Lender (the “Accountant”).  The Accountant’s certification shall
not be qualified or limited due to a restricted or limited examination by the
Accountant of any material portion of Borrower’s records or otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)    Compliance Certificates.  Simultaneously with the delivery of each set of
financial statements referred to in paragraphs (a) and (b) above, a certificate
of the chief financial officer of Borrower substantially in the form of Exhibit
“C” to the Supplement stating, among other things, whether any Default or Event
of Default exists on the date of such certificate, and if so, setting forth the
details thereof and the action which Borrower is taking or proposes to take with
respect thereto.


(d)    Government Required Reports; Press Releases.  Promptly after sending,
issuing, making available, or filing, copies of all statements released to any
news media for publication, all reports, proxy statements, and financial
statements that Borrower sends or makes available to its stockholders, and, not
later than five (5) days after actual filing or the date such filing was first
due, all registration statements and reports that Borrower files or is required
to file with the Securities and Exchange Commission, or any other governmental
or regulatory authority.


(e)    Other Information.  Such other statements, lists of material property and
accounts, budgets (as updated), sales projections, forecasts, reports, any 409A
valuation reports, operating plans, financial exhibits, and subject to
compliance with applicable securities laws and regulations thereunder,
information relating to equity and debt financings consummated after the Closing
Date (including post-closing capitalization table(s)), or other information as
Lender may from time to time reasonably request, in each instance to the extent
that Borrower prepares such information in the ordinary course of its
business.  In addition to the foregoing, Borrower will promptly provide to
Lender (subsequent to Lender’s request)  copies of (i) all board packages and
reports given or made available to Borrower’s board of directors in connection
with board meetings or otherwise and (ii) monthly balance statements Borrower
receives from Borrower’s banks and other financial institutions, in each
instance to the extent that Borrower prepares such information or receives such
information in the ordinary course of its business.


(f)     Electronic Delivery.  Information required to be delivered pursuant to
this Section 5.2 shall be deemed to be delivered on the date on which the
Borrower posts such information on its website or submits such information to
the appropriate Borrower designated website at www.sec.gov.


5.3   Reserved.


5.4   Existence.  Maintain and preserve Borrower’s existence, present form of
business, and all rights and privileges necessary or desirable in the normal
course of its business; and keep all Borrower’s property in good working order
and condition, ordinary wear and tear excepted.


5.5   Insurance.  Obtain and keep in force insurance in such amounts and types
as is usual in the type of business conducted by Borrower, with insurance
carriers having a policyholder rating of not less than “A” and financial
category rating of Class VII in “Best’s Insurance Guide,” unless otherwise
approved by Lender.  Such insurance policies must be in form and substance
satisfactory to Lender, and shall list Lender as an additional insured or loss
payee, as applicable, on endorsement(s) in form reasonably acceptable to
Lender.  Borrower shall furnish to Lender such endorsements, and upon Lender’s
request, copies of any or all such policies.


5.6   Accounting Records.  Maintain adequate books, accounts and records, and
prepare all financial statements in accordance with GAAP, and in compliance with
the regulations of any governmental or regulatory authority having jurisdiction
over Borrower or Borrower’s business; and permit employees or agents of Lender
at such reasonable times as Lender may request, at Borrower’s reasonable
expense, to inspect Borrower’s properties, and at Lender’s expense, to examine,
and make copies and memoranda of Borrower’s books, accounts and records.


5.7   Compliance with Laws.  Comply with all laws (including Environmental
Laws), rules, regulations applicable to, and all orders and directives of any
governmental or regulatory authority having jurisdiction over, Borrower or
Borrower’s business, and with all material agreements to which Borrower is a
party, except where the failure to so comply would not have a Material Adverse
Effect.


5.8   Taxes and Other Liabilities.  Pay all Borrower’s Indebtedness when due;
pay all taxes and other governmental or regulatory assessments before
delinquency or before any penalty attaches thereto, except as may be contested
in good faith by the appropriate procedures and for which Borrower shall
maintain appropriate reserves; and timely file all required tax returns.
 
 
7

--------------------------------------------------------------------------------

 
 
5.9   Special Collateral Covenants.


(a)    Maintenance of Collateral; Inspection.  Do all things reasonably
necessary to maintain, preserve, protect and keep all Collateral in good working
order and salable condition, ordinary wear and tear excepted, deal with the
Collateral in all ways as are considered reasonable commercial practice by
owners of like property, and use the Collateral lawfully and, to the extent
applicable, only as permitted by Borrower’s insurance policies.  Maintain, or
cause to be maintained, complete and accurate Records relating to the
Collateral.  Upon reasonable prior notice at reasonable times during normal
business hours, Borrower hereby authorizes Lender’s officers, employees,
representatives and agents to inspect the Collateral and to discuss the
Collateral and the Records relating thereto with Borrower’s officers.


(b)    Documents of Title.  Not sign or authorize the signing of any financing
statement or other document naming Borrower as debtor or obligor, or acquiesce
or cooperate in the issuance of any bill of lading, warehouse receipt or other
document or instrument of title with respect to any Collateral, except those
negotiated to Lender, or those naming Lender as secured party, or if solely to
create, perfect or maintain a Permitted Lien.


(c)    Change in Location or Name.  Without at least 30 days’ prior written
notice to Lender:  (a) not relocate any Collateral with a value exceeding the
Threshold Amount or Records, its chief executive office, or establish a place of
business at a location other than as specified in the Supplement; and (b) not
change its name, mailing address, location of Collateral, jurisdiction of
incorporation or its legal structure.


(d)    Decals, Markings.  At the request of Lender, firmly affix a decal,
stencil or other marking to designated items of Equipment, indicating thereon
the security interest of Lender.
 
 
(e)    Agreement With Real Property Owner/Landlord.  Obtain and maintain such
acknowledgments, consents, waivers and agreements from the owner, lienholder,
mortgagee and landlord with respect to any real property on which Equipment is
located as Lender may reasonably require, all in form and substance satisfactory
to Lender.


(f)     Reserved.
 
5.10  Authorization for Automated Clearinghouse Funds Transfer.  (i) Authorize
Lender to initiate debit entries to Borrower’s Primary Operating Account,
specified in the Supplement hereto, through Automated Clearinghouse (“ACH”)
transfers, in order to satisfy regularly scheduled; payments of principal and
interest, (ii) provide Lender at least thirty (30) days notice of any change in
Borrower’s Primary Operating Account; and (iii) grant Lender any additional
authorizations necessary to begin ACH debits from a new account which becomes
the Primary Operating Account.
 
5.11  Subsidiaries.  At Lender’s request, Borrower shall cause each Subsidiary
Borrower creates or acquires after the Closing Date to become a party to this
Agreement and such other documents as Lender may request.  Borrower agrees that
Borrower will use its commercially reasonable efforts to notify Lender of
Borrower’s creation or acquisition of any such Subsidiary.


ARTICLE 6 - NEGATIVE COVENANTS


During the term of this Agreement and until the performance of all Obligations,
Borrower will not:


6.1   Indebtedness.  Be indebted for borrowed money, the deferred purchase price
of property, or leases which would be capitalized in accordance with GAAP; or
become liable as a surety, guarantor, accommodation party or otherwise for or
upon the obligation of any other Person, except:


(a)    Indebtedness incurred for the acquisition of supplies or inventory on
normal trade credit;


(b)    Indebtedness incurred pursuant to one or more transactions permitted
under Section 6.4;


(c)    Indebtedness of Borrower under this Agreement;


(d)    Subordinated Debt;


(e)    Indebtedness of Borrower under the 2010 Loan Agreement;
 
 
8

--------------------------------------------------------------------------------

 
 
(f)     Bank Debt not to exceed $3,000,000 in aggregate principal amount
outstanding at any time, provided that (i) the aggregate amount of the
Indebtedness permitted pursuant to this Section 6.1(f), plus the aggregate
amount of the Indebtedness permitted pursuant to Section 6.1(h) shall not exceed
$6,000,000 in aggregate principal amount outstanding at any one time and (ii)
for purposes of clarity this Section 6.1(f) does not modify, and shall not be
deemed to modify in any manner, the covenants set forth in the 2010 Loan
Agreement;


(g)    Indebtedness for automobile leases and related insurance not to exceed
$24,000 per calendar year;


(h)    Indebtedness for leased office Equipment (with “Indebtedness for leased
office Equipment” taking into account both leases which would be capitalized in
accordance with GAAP and leases which would not be capitalized in accordance
with GAAP) not to exceed $6,000,000 in aggregate amount outstanding at any time,
provided, however, that for purposes of clarity this Section 6.1(h) does not
modify, and shall not be deemed to modify in any manner, the covenants set forth
in the 2010 Loan Agreement; and


(i)     any Indebtedness approved by Lender as shown on Schedule 6.1 hereto (as
the same may be amended from time to time with Lender’s consent).


Borrower and Lender agree that compliance with the terms of Sections 6.1(f) and
6.1(h) hereof shall be determined by Borrower as of the last day of each month
in which Loans are outstanding under this Agreement.


6.2   Liens.  Create, incur, assume or permit to exist any Lien, or grant any
other Person a negative pledge, on any of Borrower’s property, except Permitted
Liens.  Borrower and Lender agree that this covenant is not intended to
constitute a lien, deed of trust, equitable mortgage, or security interest of
any kind on any of Borrower’s real property, and this Agreement shall not be
recorded or recordable.  Notwithstanding the foregoing, however, violation of
this covenant by Borrower shall constitute an Event of Default.  Without
limiting the generality of the foregoing, and as a material inducement to
Lender’s making of the Commitment and entering into the Loan Documents, Borrower
agrees that (i) it shall not assign, mortgage, pledge, grant a security interest
in, or encumber any of Borrower’s Intellectual Property, and (ii) it shall not
permit the inclusion into any agreement, document, instrument or other
arrangement with any Person (except with or in favor of Lender) which directly
or indirectly prohibits or has the effect of prohibiting Borrower from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s Intellectual Property, except as is otherwise
permitted in Section 6.5(i) of this Agreement, or would otherwise be a
“Permitted Lien” hereunder.


6.3   Reserved.


6.4   Changes/Mergers. Liquidate or dissolve; or enter into any consolidation,
merger or other combination in which the stockholders of the Borrower
immediately prior to the first such transaction own less than 50% of the voting
stock of the Borrower immediately after giving effect to such transaction or
related series of such transactions, except that Borrower may consolidate or
merge so long as: (A) the entity that results from such merger or consolidation
(the “Surviving Entity”) shall have executed and delivered to Lender an
agreement in form and substance reasonably satisfactory to Lender, containing an
assumption by the Surviving Entity of the due and punctual payment and
performance of all Obligations and performance and observance of each covenant
and condition of Borrower in the Loan Documents; (B) all such obligations of the
Surviving Entity to Lender shall be guaranteed by any entity that directly or
indirectly owns or controls more than 50% of the voting stock of the Surviving
Entity; (C) immediately after giving effect to such merger or consolidation, no
Event of Default or, event which with the lapse of time or giving of notice or
both, would result in an Event of Default shall have occurred and be continuing;
and (D) the credit risk to Lender, in its sole discretion, of the Surviving
Entity shall not be increased.  In determining whether the proposed merger or
consolidation would result in an increased credit risk, Lender may consider,
among other things, changes in Borrower’s management team, employee base, access
to equity markets, venture capital support, financial position and/or
disposition of intellectual property rights which may reasonably be anticipated
as a result of the transaction.


6.5   Sales of Assets. Sell, transfer, lease, license or otherwise dispose of (a
“Transfer”) any of Borrower’s assets except (i) licenses of Intellectual
Property in the ordinary course of business provided that such licenses of
Intellectual Property neither result in a legal transfer of title of the
licensed Intellectual Property nor have the same effect as a sale of such
Intellectual Property; (ii) Transfers of worn-out, obsolete or surplus property
(each as determined by the Borrower in its reasonable judgment); (iii) Transfers
of Inventory in the ordinary course of business; (iv) Transfers constituting
Permitted Liens; and (v) Transfers permitted in Section 6.6 hereunder.
 
 
9

--------------------------------------------------------------------------------

 
 
6.6   Loans/Investments.  Make or suffer to exist any loans, guaranties,
advances, or investments, except:


(a)    accounts receivable in the ordinary course of Borrower’s business;


(b)    investments in domestic certificates of deposit issued by, and other
domestic investments with, financial institutions organized under the laws of
the United States or a state thereof, having at least One Hundred Million
Dollars ($100,000,000) in capital and a rating of at least “investment grade” or
“A” by Moody’s or any successor rating agency;


(c)    investments in marketable obligations of the United States of America and
in open market commercial paper given the highest credit rating by a national
credit agency and maturing not more than one year from the creation thereof;


(d)    temporary advances to cover incidental expenses to be incurred in the
ordinary course of business; and


(e)    investments in joint ventures, strategic alliances, licensing and similar
arrangements customary in Borrower’s industry and which do not require Borrower
to assume or otherwise become liable for the material obligations of any third
party not directly related to or arising out of such arrangement or, without the
prior written consent of Lender, require Borrower to transfer ownership of
non-cash assets to such joint venture or other entity.


6.7   Transactions with Related Persons.  Directly or indirectly enter into any
transaction with or for the benefit of a Related Person on terms more favorable
to the Related Person than would have been obtainable in an “arms’ length”
dealing.


6.8   Other Business.  Engage in any material line of business other than the
business Borrower conducts as of the Closing Date (which business includes the
development and distribution of mobile applications) or a line of business
reasonably related thereto.


6.9   Financing Statements and Other Actions.  Fail to execute and deliver to
Lender all financing statements, notices and other documents (including, without
limitation, any filings with the United States Patent and Trademark Office and
the United States Copyright Office) from time to time reasonably requested by
Lender to maintain a perfected, first priority security interest in the
Collateral in favor of Lender, subject to Permitted Liens; perform such other
acts, and execute and deliver to Lender such additional conveyances,
assignments, agreements and instruments, as Lender may at any time request in
connection with the administration and enforcement of this Agreement or Lender’s
rights, powers and remedies hereunder.


6.10   Compliance.  Become an “investment company” or controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Loan for such purpose.  Fail
to meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur, fail to comply with the
Federal Fair Labor Standards Act or violate any law or regulation, which
violation could have a Material Adverse Effect or a material adverse effect on
the Collateral or the priority of Lender’s Lien on the Collateral, or permit any
of its subsidiaries to do any of the foregoing.


6.11  Other Deposit and Securities Accounts.  Maintain any Deposit Accounts or
accounts holding securities owned by Borrower except (i) Deposit Accounts and
investment/securities accounts as set forth in the Supplement, and (ii) other
Deposit Accounts and securities/investment accounts, in each case, with respect
to which Borrower and Lender shall have taken such action as Lender reasonably
deems necessary to obtain a perfected first priority security interest therein,
subject to Permitted Liens.  The provisions of the previous sentence shall not
apply to Deposit Accounts exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s
employees.


6.12  Prepayment of Indebtedness. Prepay, redeem or otherwise satisfy in any
manner prior to the scheduled repayment thereof any Indebtedness (other than the
Loans).  Notwithstanding the foregoing, Lender agrees that the conversion or
exchange into Borrower’s equity securities of any Indebtedness (other than the
Loans) shall not be prohibited by this Section 6.12.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 7 - EVENTS OF DEFAULT


7.1   Events of Default; Acceleration.  Upon the occurrence and during the
continuation of any Default, the obligation of Lender to make any additional
Loan shall be suspended.  The occurrence of any of the following (each, an
“Event of Default”) that has not been cured within any applicable cure period or
waived by Lender shall terminate any obligation of Lender to make any additional
Loan; and shall, at the option of Lender (1) make all sums of Basic Interest and
principal, and any other Obligations and amounts owing under any Loan Documents
immediately due and payable without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor or any other notices or
demands, and (2) give Lender the right to exercise any other right or remedy
provided by contract or applicable law:


(a)    Borrower shall fail to pay any principal, or interest under this
Agreement or any Note, or fail to pay any fees or other charges when due under
any Loan Document, and such failure continues for three (3) Business Days or
more after the same first becomes due; or an Event of Default as defined in any
other Loan Document shall have occurred.


(b)    Any representation or warranty made, or financial statement, certificate
or other document provided, by Borrower under any Loan Document shall prove to
have been false or misleading in any material respect when made or deemed made
herein.


(c)    (i) Borrower shall fail to pay its debts generally as they become due or
shall commence any Insolvency Proceeding with respect to itself; or (ii) an
involuntary Insolvency Proceeding shall be filed against Borrower, or a
custodian, receiver, trustee, assignee for the benefit of creditors, or other
similar official, shall be appointed to take possession, custody or control of
the properties of Borrower, and such involuntary Insolvency Proceeding, petition
or appointment is acquiesced to by Borrower or is not dismissed within sixty
(60) days; or (iii) the dissolution or termination of the business or permanent
cessation of operations of Borrower (including any transaction or series of
related transactions deemed to be a liquidation, dissolution or winding up of
Borrower pursuant to the provisions of Borrower’s charter documents); or (iv)
Borrower shall take any corporate action for the purpose of effecting,
approving, or consenting to any of the foregoing.


(d)    Borrower shall be in default beyond any applicable period of grace or
cure under any other agreement involving the borrowing of money, the purchase of
property, the advance of credit or any other monetary liability of any kind to
Lender or to any Person due to the failure to pay principal, interest, fees or
other charges when due, and such failure results in the acceleration of payment
of such obligation in an amount in excess of the Threshold Amount.


(e)    Any governmental or regulatory authority shall take any judicial or
administrative action, or any defined benefit pension plan maintained by
Borrower shall have any unfunded liabilities, any of which would reasonably be
expected to have a Material Adverse Effect.


(f)     Any sale, transfer or other disposition of all or a substantial or
material part of the assets of Borrower, including without limitation to any
trust or similar entity, shall occur, other than in accordance with Section 6.4
or Section 6.5.


(g)    Any judgment(s) singly or in the aggregate in excess of the Threshold
Amount shall be entered against Borrower which remain unsatisfied, unvacated or
unstayed pending appeal for thirty (30) or more days after entry thereof.


(h)    Reserved.


(i)     Borrower shall fail to perform or observe any material covenant
contained in Article 6 of this Agreement.


(j)     Borrower shall fail to perform or observe any covenant contained in
Article 5 or elsewhere in this Agreement or any other Loan Document (other than
a covenant which is dealt with specifically elsewhere in this Article 7) and, if
capable of being cured, the breach of such covenant is not cured within 30 days
after the sooner to occur of Borrower’s receipt of notice of such breach from
Lender or the date on which such breach first becomes known to any officer of
Borrower; provided, however that if such breach is not capable of being cured
within such 30-day period and Borrower timely notifies Lender of such fact and
Borrower diligently pursues such cure, then the cure period shall be extended to
the date requested in Borrower’s notice but in no event more than 90 days from
the initial breach; provided, further, that such additional 60-day opportunity
to cure shall not apply in the case of any failure to perform or observe any
covenant which has been the subject of a prior failure within the preceding 180
days or which is a willful and knowing breach by Borrower.
 
 
11

--------------------------------------------------------------------------------

 
 
7.2   Remedies upon Default.  Upon the occurrence and during the continuance of
an Event of Default, Lender shall be entitled to, at its option, exercise any or
all of the rights and remedies available to a secured party under the UCC or any
other applicable law, and exercise any or all of its rights and remedies
provided for in this Agreement and in any other Loan Document.  The obligations
of Borrower under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Obligations is
rescinded or must otherwise be returned by Lender upon, on account of, or in
connection with, the insolvency, bankruptcy or reorganization of Borrower or
otherwise, all as though such payment had not been made.


7.3   Sale of Collateral.  Upon the occurrence and during the continuance of an
Event of Default, Lender may sell all or any part of the Collateral, at public
or private sales, to itself, a wholesaler, retailer or investor, for cash, upon
credit or for future delivery, and at such price or prices as Lender may deem
commercially reasonable.  To the extent permitted by law, Borrower hereby
specifically waives all rights of redemption and any rights of stay or appraisal
which it has or may have under any applicable law in effect from time to
time.  Any such public or private sales shall be held at such times and at such
place(s) as Lender may determine.  In case of the sale of all or any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by Lender until the selling price is paid by the purchaser, but Lender
shall not incur any liability in case of the failure of such purchaser to pay
for the Collateral and, in case of any such failure, such Collateral may be
resold.  Lender may, instead of exercising its power of sale, proceed to enforce
its security interest in the Collateral by seeking a judgment or decree of a
court of competent jurisdiction.  Without limiting the generality of the
foregoing, if an Event of Default is in effect,


(1)    Subject to the rights of any third parties, and any existing licenses or
sublicenses, Lender may license, or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any Copyrights,
Patents or Trademarks included in the Collateral throughout the world for such
term or terms, on such conditions and in such manner as Lender shall in its sole
discretion determine;


(2)    Lender may (without assuming any obligations or liability thereunder), at
any time and from time to time, enforce (and shall have the exclusive right to
enforce) against any licensee or sublicensee all rights and remedies of Borrower
in, to and under any Copyright Licenses, Patent Licenses or Trademark Licenses
and take or refrain from taking any action under any thereof, and Borrower
hereby releases Lender from, and agrees to hold Lender free and harmless from
and against any claims arising out of or relating to, any lawful action so taken
or omitted to be taken with respect thereto other than claims arising out of
Lender’s gross negligence or willful misconduct;


(3)    Upon request by Lender, Borrower will execute and deliver to Lender a
power of attorney, in form and substance reasonably satisfactory to Lender for
the implementation of any lease, assignment, license, sublicense, grant of
option, sale or other disposition of a Copyright, Patent or Trademark.  In the
event of any such disposition pursuant to this clause 3, Borrower shall
cooperate with Lender and use reasonable efforts to assist Lender with respect
to its know-how and information relating to the products or services made or
rendered in connection with the products bearing Trademarks, and its information
relating to the distribution of said products, to Lender;


(4)    If, at any time when Lender shall determine to exercise its right to sell
the whole or any part of the Shares hereunder, such Shares or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act (or any similar statute), then Lender may, in its discretion
(subject only to applicable requirements of law), sell such Shares or part
thereof by private sale in such manner and under such circumstances as Lender
may deem necessary or advisable, but subject to the other requirements of this
Article 7, and shall not be required to effect such registration or to cause the
same to be effected.  Without limiting the generality of the foregoing, in any
such event, Lender in its discretion may (i) in accordance with applicable
securities laws proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Shares or part
thereof could be or shall have been filed under the Securities Act (or similar
statute), (ii) approach and negotiate with a single possible purchaser to effect
such sale, and (iii) restrict such sale to a purchaser who is an accredited
investor under the Securities Act and who will represent and agree that such
purchaser is purchasing for its own account, for investment and not with a view
to the distribution or sale of such Shares or any part thereof.  In addition to
a private sale as provided above in this Article 7, if any of the Shares shall
not be freely distributable to the public without registration under the
Securities Act (or similar statute) at the time of any proposed sale pursuant to
this Article 7, then Lender shall not be required to effect such registration or
cause the same to be effected but, in its discretion (subject only to applicable
requirements of law), may require that any sale hereunder (including a sale at
auction) be conducted subject to restrictions:
 
 
12

--------------------------------------------------------------------------------

 
 
(A)         as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;
 
(B)          as to the content of legends to be placed upon any certificates
representing the Shares sold in such sale, including restrictions on future
transfer thereof;
 
(C)          as to the representations required to be made by each Person
bidding or purchasing at such sale relating to such Person’s access to financial
information about Borrower or any of its Subsidiaries and such Person’s
intentions as to the holding of the Shares so sold for investment for its own
account and not with a view to the distribution thereof; and
 
(D)          as to such other matters as Lender may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be effected in compliance with the Bankruptcy Code and other
laws affecting the enforcement of creditors’ rights and the Securities Act and
all applicable state securities laws.
 
(5)    Borrower recognizes that Lender may be unable to effect a public sale of
any or all the Shares and may be compelled to resort to one or more private
sales thereof in accordance with clause (4) above.  Borrower also acknowledges
that any such private sale may result in prices and other terms less favorable
to the seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private.  Lender shall be under no obligation to delay a sale of any of
the Shares for the period of time necessary to permit the applicable Subsidiary
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if Borrower and/or the Subsidiary would
agree to do so.


7.4   Borrower’s Obligations Upon Default.  Upon the request of Lender after the
occurrence and during the continuance of an Event of Default, Borrower will:


(a)    Assemble and make available to Lender the Collateral at such place(s) as
Lender shall reasonably designate, segregating all Collateral so that each item
is reasonably capable of identification; and


(b)    Subject to the rights of any lessor, permit Lender, by Lender’s officers,
employees, agents and representatives, to enter any premises where any
Collateral is located, to take possession of the Collateral, to complete the
processing, manufacture or repair of any Collateral, and to remove the
Collateral, or to conduct any public or private sale of the Collateral, all
without any liability of Lender for rent or other compensation for the use of
Borrower’s premises.


ARTICLE 8 - SPECIAL COLLATERAL PROVISIONS


8.1   Compromise and Collection.  Borrower and Lender recognize that setoffs,
counterclaims, defenses and other claims may be asserted by obligors with
respect to certain of the Rights to Payment; that certain of the Rights to
Payment may be or become uncollectible in whole or in part; and that the expense
and probability of success of litigating a disputed Right to Payment may exceed
the amount that reasonably may be expected to be recovered with respect to such
Right to Payment.  Borrower hereby authorizes Lender, after and during the
continuance of an Event of Default, to compromise with the obligor, accept in
full payment of any Right to Payment such amount as Lender shall negotiate with
the obligor, or abandon any Right to Payment.  Any such action by Lender shall
be considered commercially reasonable so long as Lender acts in good faith based
on information known to it at the time it takes any such action.
 
 
13

--------------------------------------------------------------------------------

 
 
8.2   Performance of Borrower’s Obligations.  Without having any obligation to
do so, after the occurrence and during the continuance of a Default or an Event
of Default and  upon reasonable prior notice to Borrower, Lender may perform or
pay any obligation which Borrower has agreed to perform or pay under this
Agreement, including, without limitation, the payment or discharge of taxes or
Liens levied or placed on or threatened against the Collateral.  In so
performing or paying, Lender shall determine the action to be taken and the
amount necessary to discharge such obligations.  Borrower shall reimburse Lender
on demand for any amounts paid by Lender pursuant to this Section, which amounts
shall constitute Obligations secured by the Collateral and shall bear interest
from the date of demand at the Default Rate.


8.3   Power of Attorney.  For the purpose of protecting and preserving the
Collateral and Lender’s rights under this Agreement, Borrower hereby irrevocably
appoints Lender, with full power of substitution, as its attorney-in-fact with
full power and authority, after the occurrence and during the continuance of an
Event of Default, to do any act which Borrower is obligated to do hereunder; to
exercise such rights with respect to the Collateral as Borrower might exercise;
to use such Inventory, Equipment, Fixtures or other property as Borrower might
use; to enter Borrower’s premises; to give notice of Lender’s security interest
in, and to collect the Collateral; and before or after Default, to execute and
file in Borrower’s name any financing statements (including amendments thereto
and continuations thereof) or other Security Documents necessary or desirable to
create, maintain, perfect or continue the perfection of Lender’s security
interests in the Collateral.  Borrower hereby ratifies all that Lender shall
lawfully do or cause to be done by virtue of this appointment.


8.4   Authorization for Lender to Take Certain Action.  The power of attorney
created in Section 8.3 is a power coupled with an interest and shall be
irrevocable.  The powers conferred on Lender hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon Lender to
exercise such powers.  Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers and in no event
shall Lender or any of its directors, officers, employees, agents or
representatives be responsible to Borrower for any act or failure to act, except
for gross negligence or willful misconduct.  After the occurrence and during the
continuance of an Event of Default, Lender may exercise this power of attorney
without notice to or assent of Borrower, in the name of Borrower, or in Lender’s
own name, from time to time in Lender’s sole discretion and at Borrower’s
expense.  To further carry out the terms of this Agreement, after the occurrence
and during the continuance of an Event of Default, Lender may:


(a)    Execute any statements or documents or take possession of, and endorse
and collect and receive delivery or payment of, any checks, drafts, notes,
acceptances or other instruments and documents constituting Collateral, or
constituting the payment of amounts due and to become due or any performance to
be rendered with respect to the Collateral.


(b)    Sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts; drafts, certificates and statements under any
commercial or standby letter of credit relating to Collateral; assignments,
verifications and notices in connection with Accounts; or any other documents
relating to the Collateral, including without limitation the Records.


(c)    Use or operate Collateral or any other property of Borrower for the
purpose of preserving or liquidating Collateral.


(d)    File any claim or take any other action or proceeding in any court of law
or equity or as otherwise deemed appropriate by Lender for the purpose of
collecting any and all monies due or securing any performance to be rendered
with respect to the Collateral.


(e)    Commence, prosecute or defend any suits, actions or proceedings or as
otherwise deemed appropriate by Lender for the purpose of protecting or
collecting the Collateral.  In furtherance of this right, upon the occurrence
and during the continuance of an Event of Default, Lender may apply for the
appointment of a receiver or similar official to operate Borrower’s business.


(f)     Prepare, adjust, execute, deliver and receive payment under insurance
claims, and collect and receive payment of and endorse any instrument in payment
of loss or returned premiums or any other insurance refund or return, and apply
such amounts at Lender’s sole discretion, toward repayment of the Obligations or
replacement of the Collateral.
 
 
14

--------------------------------------------------------------------------------

 
 
8.5   Application of Proceeds.  Any Proceeds and other monies or property
received by Lender pursuant to the terms of this Agreement or any Loan Document
may be applied by Lender first to the payment of expenses of collection,
including without limitation reasonable attorneys’ fees, and then to the payment
of the Obligations in such order of application as Lender may elect.


8.6   Deficiency.  If the Proceeds of any disposition of the Collateral are
insufficient to cover all costs and expenses of such sale and the payment in
full of all the Obligations, plus all other sums required to be expended or
distributed by Lender, then Borrower shall be liable for any such deficiency.


8.7   Lender Transfer.  Upon the transfer of all or any part of the Obligations,
Lender may transfer all or part of its interests in the Collateral and shall be
fully discharged thereafter from all liability and responsibility with respect
to such interests in the Collateral so transferred, and the transferee shall be
vested with all the rights and powers of Lender hereunder with respect to such
interests in the Collateral so transferred, but with respect to any interests in
the Collateral not so transferred, Lender shall retain all rights and powers
hereby given.


8.8   Lender’s Duties.


(a)    Lender shall use reasonable care in the custody and preservation of any
Collateral in its possession.  Without limitation on other conduct which may be
considered the exercise of reasonable care, Lender shall be deemed to have
exercised reasonable care in the custody and preservation of such Collateral if
such Collateral is accorded treatment substantially equal to that which Lender
accords its own property, it being understood that Lender shall not have any
responsibility for ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, declining value, tenders or other matters
relative to any Collateral, regardless of whether Lender has or is deemed to
have knowledge of such matters; or taking any necessary steps to preserve any
rights against any Person with respect to any Collateral.  Under no
circumstances shall Lender be responsible for any injury or loss to the
Collateral, or any part thereof, arising from any cause beyond the reasonable
control of Lender.


(b)    Lender may at any time deliver the Collateral or any part thereof to
Borrower and the receipt of Borrower shall be a complete and full acquittance
for the Collateral so delivered, and Lender shall thereafter be discharged from
any liability or responsibility therefor.


(c)    Neither Lender, nor any of its directors, officers, employees, agents,
attorneys or any other person affiliated with or representing Lender shall be
liable for any claims, demands, losses or damages, of any kind whatsoever, made,
claimed, incurred or suffered by Borrower or any other party through the
ordinary negligence of Lender, or any of its directors, officers, employees,
agents, attorneys or any other person affiliated with or representing Lender.


8.9   Termination of Security Interests.   Upon the payment in full of the
Obligations and satisfaction of all Borrower’s obligations under this Agreement
and the other Loan Documents, and if Lender has no further obligations under its
Commitment, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Borrower.  Upon any such termination, the
Lender shall, at Borrower’s reasonable expense, execute and deliver to Borrower
such documents as Borrower shall reasonably request to evidence such
termination.


ARTICLE 9 - GENERAL PROVISIONS


9.1   Notices.  Any notice given by any party under any Loan Document shall be
in writing and personally delivered, sent by overnight courier, or United States
mail, postage prepaid, or sent by facsimile, or other authenticated message,
charges prepaid, to the other party’s or parties’ addresses shown on the
Supplement.  Each party may change the address or facsimile number to which
notices, requests and other communications are to be sent by giving written
notice of such change to each other party.  Notice given by hand delivery shall
be deemed received on the date delivered; if sent by overnight courier, on the
next Business Day after delivery to the courier service; if by first class mail,
on the third Business Day after deposit in the U.S. Mail; and if by facsimile,
on the date of transmission.


9.2   Binding Effect.  The Loan Documents shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and assigns;
provided, however, that Borrower may not assign or transfer Borrower’s rights or
obligations under any Loan Document.  Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Lender’s rights and obligations under the Loan Documents; provided,
however, that so long as no Event of Default has occurred and is then
continuing, any such assignment, transfer, negotiation or grant of a
participation by Lender shall require Borrower’s prior written consent, which
shall not be unreasonably withheld.  In connection with any of the foregoing,
Lender may disclose all documents and information which Lender now or hereafter
may have relating to the Loans, Borrower, or its business.
 
 
15

--------------------------------------------------------------------------------

 
 
9.3   No Waiver.  Any waiver, consent or approval by Lender of any Event of
Default or breach of any provision, condition, or covenant of any Loan Document
must be in writing and shall be effective only to the extent set forth in
writing.  No waiver of any breach or default shall be deemed a waiver of any
later breach or default of the same or any other provision of any Loan
Document.  No failure or delay on the part of Lender in exercising any power,
right, or privilege under any Loan Document shall operate as a waiver thereof,
and no single or partial exercise of any such power, right, or privilege shall
preclude any further exercise thereof or the exercise of any other power, right
or privilege.  Lender has the right at its sole option to continue to accept
interest and/or principal payments due under the Loan Documents after default,
and such acceptance shall not constitute a waiver of said default or an
extension of the maturity of any Loan unless Lender agrees otherwise in writing.


9.4   Rights Cumulative.  All rights and remedies existing under the Loan
Documents are cumulative to, and not exclusive of, any other rights or remedies
available under contract or applicable law.


9.5   Unenforceable Provisions.  Any provision of any Loan Document executed by
Borrower which is prohibited or unenforceable in any jurisdiction, shall be so
only as to such jurisdiction and only to the extent of such prohibition or
unenforceability, but all the remaining provisions of any such Loan Document
shall remain valid and enforceable.


9.6   Accounting Terms.  Except as otherwise provided in this Agreement,
accounting terms and financial covenants and information shall be determined and
prepared in accordance with GAAP.


9.7   Indemnification; Exculpation.  Borrower shall pay and protect, defend and
indemnify Lender and Lender’s employees, officers, directors, shareholders,
affiliates, correspondents, agents and representatives (other than Lender,
collectively “Agents”) against, and hold Lender and each such Agent harmless
from, all claims, actions, proceedings, liabilities, damages, losses, expenses
(including, without limitation, attorneys’ fees and costs) and other amounts
incurred by Lender and each such Agent, arising from (i) the matters
contemplated by this Agreement or any other Loan Documents, (ii) any dispute
between Borrower and a third party,  or (iii) any contention that Borrower has
failed to comply with any law, rule, regulation, order or directive applicable
to Borrower’s business; provided, however, that this indemnification shall not
apply to any of the foregoing incurred solely as the result of Lender’s or any
Agent’s gross negligence or willful misconduct.  This indemnification shall
survive the payment and satisfaction of all of Borrower’s Obligations to Lender.


9.8   Reimbursement.  Borrower shall reimburse Lender for all costs and
expenses, including without limitation reasonable attorneys’ fees and
disbursements expended or incurred by Lender in any arbitration, mediation,
judicial reference, legal action or otherwise in connection with (a) the
preparation and negotiation of the Loan Documents, (b) the amendment and
enforcement of the Loan Documents, including without limitation during any
workout, attempted workout, and/or in connection with the rendering of legal
advice as to Lender’s rights, remedies and obligations under the Loan Documents,
if and as such may be necessary, (c) collecting any sum which becomes due Lender
under any Loan Document, (d) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (e) the protection,
preservation or enforcement of any rights of Lender.  For the purposes of this
section, attorneys’ fees shall include, without limitation, reasonable fees
incurred in connection with the following:  (1) contempt proceedings; (2)
discovery; (3) any motion, proceeding or other activity of any kind in
connection with an Insolvency Proceeding; (4) garnishment, levy, and debtor and
third party examinations; and (5)  postjudgment motions and proceedings of any
kind, including without limitation any activity taken to collect or enforce any
judgment in suits in which Lender has prevailed.  All of the foregoing costs and
expenses shall be payable upon demand by Lender, and if not paid within
forty-five (45) days of presentation of invoices shall bear interest at the
highest applicable Default Rate.
 
 
16

--------------------------------------------------------------------------------

 
 
9.9   Execution in Counterparts.  This Agreement may be executed in any number
of counterparts which, when taken together, shall constitute but one agreement.


9.10  Entire Agreement.  The Loan Documents are intended by the parties as the
final expression of their agreement and therefore contain the entire agreement
between the parties and supersede all prior understandings or agreements
concerning the subject matter hereof.  This Agreement may be amended only in a
writing signed by Borrower and Lender.


9.11  Governing Law and Jurisdiction.


(a)    THIS AGREEMENT AND THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA.


(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF BORROWER AND LENDER CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF BORROWER AND LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.  BORROWER AND LENDER EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
CALIFORNIA LAW.


9.12Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW,
BORROWER AND LENDER EACH WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  BORROWER
AND LENDER EACH AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY
A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEMS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


ARTICLE 10 - DEFINITIONS


The definitions appearing in this Agreement or any Supplement shall be
applicable to both the singular and plural forms of the defined terms:


“2010 Loan Agreement” means that certain Loan and Security Agreement, dated as
of December 13, 2010, among Borrower, VLL5 and Lender, together with all of the
“Loan Documents” (as such term is defined therein), as the same have been and
may be amended, supplemented, restated or modified from time to time and any
refinancings thereof.
 
 
17

--------------------------------------------------------------------------------

 
 
“Account” means any “account,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts and other forms of obligations (other than forms
of obligations evidenced by Chattel Paper, Documents or Instruments) now owned
or hereafter received or acquired by or belonging or owing to Borrower
(including, without limitation, under any trade name, style or division thereof)
whether arising out of goods sold or services rendered by Borrower or from any
other transaction, whether or not the same involves the sale of goods or
services by Borrower (including, without limitation, any such obligation that
may be characterized as an account or contract right under the UCC) and all of
Borrower’s rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Borrower’s rights to
any goods represented by any of the foregoing (including, without limitation,
unpaid seller’s rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), and all monies
due or to become due to Borrower under all purchase orders and contracts for the
sale of goods or the performance of services or both by Borrower or in
connection with any other transaction (whether or not yet earned by performance
on the part of Borrower), now in existence or hereafter occurring, including,
without limitation, the right to receive the proceeds of said purchase orders
and contracts, and all collateral security and guarantees of any kind given by
any Person with respect to any of the foregoing.


“Affiliate” means any Person which directly or indirectly controls, is
controlled by, or is under common control with Borrower.  “Control,” “controlled
by” and “under common control with” mean direct or indirect possession of the
power to direct or cause the direction of management or policies (whether
through ownership of voting securities, by contract or otherwise); provided,
that control shall be conclusively presumed when any Person or affiliated group
directly or indirectly owns five percent (5%) or more of the securities having
ordinary voting power for the election of directors of a corporation.


“Agreement” means this Loan and Security Agreement and each Supplement thereto,
as each may be amended or supplemented from time to time.


“Bank Debt” means: (i) Indebtedness of Borrower (A) to a bank incurred for the
purpose of financing capital Equipment acquisitions and (B) secured solely by
the Equipment financed with the proceeds of such Indebtedness and the Proceeds
thereof, in which case the bank providing such Indebtedness shall be permitted
to have a first priority Lien on such Equipment and the Proceeds thereof; (ii)
Indebtedness of Borrower (A) to a bank which provides working capital financing
to Borrower based upon a formula of eligible accounts receivable and (B) secured
solely by the Accounts and the cash and cash equivalents that constitute the
Proceeds thereof, in which case the bank providing such Indebtedness shall be
permitted to have a first priority Lien on such Accounts and the cash and cash
equivalents that constitute the Proceeds thereof; and (iii) any combination of
(i) and (ii).
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.


“Basic Interest” means the fixed rate of interest payable on the outstanding
balance of each Loan at the applicable Designated Rate.


“Borrowing Date” means the Business Day on which the proceeds of a Loan are
disbursed by Lender.


“Borrowing Request” means a written request from Borrower in substantially the
form of Exhibit “B” to the Supplement, requesting the funding of one or more
Loans on a particular Borrowing Date.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City or San Francisco are authorized or required by
law to close.


“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.


“Closing Date” means the date of this Agreement.


“Collateral” means all of Borrower’s right, title and interest in and to the
following property, whether now owned or hereafter acquired and wherever
located: (a) all Receivables; (b) all Equipment; (c) all Fixtures; (d) all
General Intangibles; (e) all Inventory; (f) all Investment Property; (g) all
Deposit Accounts; (h)  all other Goods and personal property of Borrower,
whether tangible or intangible and whether now or hereafter owned or existing,
leased, consigned by or to, or acquired by, Borrower and wherever located; (i)
all Records; and (j) all Proceeds of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of each
of the foregoing.  Notwithstanding the foregoing the term “Collateral” shall not
include more than sixty-five percent (65%) of the issued and outstanding capital
stock, membership units or other securities entitled to vote owned or held of
record by Borrower in any Subsidiary that is a controlled foreign corporation
(as defined in the Internal Revenue Code), provided that the Collateral shall
include one hundred percent (100%) of the issued and outstanding non-voting
capital stock of such Subsidiary.
 
 
18

--------------------------------------------------------------------------------

 
 
“Commitment” means the obligation of Lender to make Loans to Borrower up to the
aggregate principal amount set forth in the Supplement.


“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.


“Copyrights” means all of the following now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest:  (i)
all copyrights, whether registered or unregistered, held pursuant to the laws of
the United States, any State thereof or of any other country; (ii) all
registrations, applications and recordings in the United States Copyright Office
or in any similar office or agency of the United States, any State thereof or
any other country; (iii) all continuations, renewals or extensions thereof; and
(iv) any registrations to be issued under any pending applications.


“Default” means an event which with the giving of notice, passage of time, or
both would constitute an Event of Default.


“Default Rate” is defined in Section 2.7.


“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, now owned or hereafter acquired by Borrower or in which Borrower now holds
or hereafter acquires any interest.


“Designated Rate” means the rate of interest per annum described in the
Supplement as being applicable to an outstanding Loan from time to time.


“Documents” means any “documents,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.


“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, or safety matters.


“Equipment” means any “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest and any and all additions, substitutions and replacements
of any of the foregoing, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.


“Event of Default” means any event described in Section 7.1.


“Fixtures” means any “fixtures,” as such term is defined in the UCC, now owned
or hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.


“GAAP” means generally accepted accounting principles and practices consistent
with those principles and practices promulgated or adopted by the Financial
Accounting Standards Board and the Board of the American Institute of Certified
Public Accountants, their respective predecessors and successors.  Each
accounting term used but not otherwise expressly defined herein shall have the
meaning given it by GAAP.


“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that Borrower may now or
hereafter have in or under any contract, all customer lists, Copyrights,
Trademarks, Patents, websites, domain names, and all applications therefor and
reissues, extensions, or renewals thereof, other items of, and rights to,
Intellectual Property, interests in partnerships, joint ventures and other
business associations, Licenses, permits, trade secrets, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, data, skill, expertise, recipes, experience, processes, models, drawings,
materials and records, goodwill (including, without limitation, the goodwill
associated with any Trademark, Trademark registration or Trademark licensed
under any Trademark License), claims in or under insurance policies, including
unearned premiums, uncertificated securities, money, cash or cash equivalents,
deposit, checking and other bank accounts, rights to sue for past, present and
future infringement of Copyrights, Trademarks and Patents, rights to receive tax
refunds and other payments and rights of indemnification.
 
 
19

--------------------------------------------------------------------------------

 
 
“Goods” means any “goods,” as such term is defined in the UCC, now owned or
hereafter acquired by Borrower or in which Borrower now holds or hereafter
acquires any interest.


“Indebtedness” of any Person means at any date, without duplication and without
regard to whether matured or unmatured, absolute or contingent:  (i) all
obligations of such Person for borrowed money; (ii) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar debt instruments;
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business; (iv) all obligations of such Person as lessee under capital
leases (and not real estate leases); (v) all obligations of such Person to
reimburse or prepay any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance, or similar instrument, whether drawn or
undrawn; (vi) all obligations of such Person to purchase securities which arise
out of or in connection with the sale of the same or substantially similar
securities; (vii) all obligations of such Person to purchase, redeem, exchange,
convert or otherwise acquire for value any capital stock of such Person or any
warrants, rights or options to acquire such capital stock, now or hereafter
outstanding, except to the extent that such obligations remain performable
solely at the option of such Person; (viii) all obligations to repurchase assets
previously sold (including any obligation to repurchase any accounts or chattel
paper under any factoring, receivables purchase, or similar arrangement); (ix)
obligations of such Person under interest rate swap, cap, collar or similar
hedging arrangements; and (x) all obligations of others of any type described in
clause (i) through clause (ix) above guaranteed by such Person.


“Insolvency Proceeding” means with respect to a Person (a) any case, action or
proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of debtors with respect to such Person, or (b) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of such Person’s creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code, but in each case,
excluding any avoidance or similar action against such Person commenced by an
assignee for the benefit of creditors, bankruptcy trustee, debtor in possession,
or other representative of another Person or such other Person’s estate.


“Instruments” means any “instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by Borrower or in which Borrower now holds or
hereafter acquires any interest.


“Intellectual Property” means all of Borrower’s Copyrights, Trademarks, Patents,
Licenses, trade secrets, source codes, customer lists, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, skill, expertise, experience, processes, models, drawings, materials,
records and goodwill associated with the foregoing.


“Intellectual Property Security Agreement” means any Intellectual Property
Security Agreement executed and delivered by Borrower in favor of Lender, as the
same may be amended, supplemented, or restated from time to time.


“Inventory” means any “inventory,” as such term is defined in the UCC, wherever
located, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest, and, in any event, shall include,
without limitation, all inventory, goods and other personal property that are
held by or on behalf of Borrower for sale or lease or are furnished or are to be
furnished under a contract of service or that constitute raw materials, work in
process or materials used or consumed or to be used or consumed in Borrower’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all finished goods, whether or not the same is in transit or in the
constructive, actual or exclusive possession of Borrower or is held by others
for Borrower’s account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all such property that may be in the possession or custody of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other Persons.


“Investment Property” means any “investment property,” as such term is defined
in the UCC, now owned or hereafter acquired by Borrower or in which Borrower now
holds or hereafter acquires any interest.
 
 
20

--------------------------------------------------------------------------------

 
 
“Letter of Credit Rights” means any “letter of credit rights,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest, including any right to
payment under any letter of credit.


“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest and any
renewals or extensions thereof.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.


“Loan” means an extension of credit by Lender under this Agreement.


“Loan Documents” means, individually and collectively, this Loan and Security
Agreement, each Supplement, each Note, the Intellectual Property Security
Agreement, and any security or pledge agreement(s), any Warrants issued by
Borrower to Lender (or its designee) in connection with this Agreement, and all
other contracts, instruments, addenda and documents executed in connection with
this Agreement or the extensions of credit which are the subject of this
Agreement.


“Material Adverse Effect” or “Material Adverse Change” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, or condition (financial or otherwise) of Borrower; (b) a material
impairment of the ability of Borrower to perform under any Loan Document; or (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower of any Loan Document.


“Note” means a promissory note substantially in the form attached to the
Supplement as Exhibit “A”, executed by Borrower evidencing each Loan.


“Obligations” means all debts, obligations and liabilities of Borrower to Lender
currently existing or now or hereafter made, incurred or created under, pursuant
to or in connection with this Agreement or any other Loan Document, whether
voluntary or involuntary and however arising or evidenced, whether direct or
acquired by Lender by assignment or succession, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether Borrower may be liable individually or jointly, or whether recovery upon
such debt may be or become barred by any statute of limitations or otherwise
unenforceable; and all renewals, extensions and modifications thereof; and all
attorneys’ fees and costs incurred by Lender in connection with the collection
and enforcement thereof as provided for in any Loan Document.


“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest.


“Patents” means all of the following property now owned or hereafter acquired by
Borrower or in which Borrower now holds or hereafter acquires any interest: (a)
all letters patent of, or rights corresponding thereto in, the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of, or rights corresponding thereto in, the
United States or any other country, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country; (b) all reissues, continuations,
continuations-in-part or extensions thereof; (c) all petty patents, divisionals,
and patents of addition; and (d) all patents to be issued under any such
applications.


“Permitted Lien” means:


(a)    involuntary Liens which, in the aggregate, would not have a Material
Adverse Effect and which in any event would not exceed, in the aggregate, the
Threshold Amount;


(b)    Liens for current taxes or other governmental or regulatory assessments
which are not delinquent, or which are contested in good faith by the
appropriate procedures and for which appropriate reserves are maintained;
 
 
21

--------------------------------------------------------------------------------

 
 
(c)    security interests on any property held or acquired by Borrower in the
ordinary course of business securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring such property;
provided, that such Lien attaches solely to the property acquired with such
Indebtedness and that the principal amount of such Indebtedness does not exceed
one hundred percent (100%) of the cost of such property;


(d)    Liens in favor of Lender;


(e)    bankers’ liens, rights of setoff and similar Liens incurred on deposits
made in the ordinary course of business as long as an account control
agreement  for each account in which such deposits are held in a form acceptable
to Lender has been executed and delivered to Lender;


(f)     materialmen’s, mechanics’, repairmen’s, employees’ or other like Liens
arising in the ordinary course of business and which are not delinquent for more
than 45 days or are being contested in good faith by appropriate proceedings;


(g)    any judgment, attachment or similar Lien, unless the judgment it secures
has not been discharged or execution thereof effectively stayed and bonded
against pending appeal within 30 days of the entry thereof;


(h)    licenses or sublicenses of Intellectual Property in accordance with
Section 6.5;


(i)     Liens securing Subordinated Debt;


(j)     Liens securing financing under the 2010 Loan Agreement; and


(k)    Liens which have been approved by Lender in writing prior to the Closing
Date, as shown on Schedule 6.2.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).


“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to Borrower from time to time in respect of the Collateral, (b) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to
Borrower from time to time with respect to any of the Collateral, (c) any and
all payments (in any form whatsoever) made or due and payable to Borrower from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) any
claim of Borrower against third parties (i) for past, present or future
infringement of any Copyright, Patent or Patent License or (ii) for past,
present or future infringement or dilution of any Trademark or Trademark License
or for injury to the goodwill associated with any Trademark, Trademark
registration or Trademark licensed under any Trademark License and (e) any and
all other amounts from time to time paid or payable under or in connection with
any of the Collateral.


“Receivables” means all of Borrower’s Accounts, Instruments, Documents, Chattel
Paper, Supporting Obligations, and letters of credit and Letter of Credit
Rights.


“Records” means all Borrower’s computer programs, software, hardware, source
codes and data processing information, all written documents, books, invoices,
ledger sheets, financial information and statements, and all other writings
concerning Borrower’s business.


“Related Person” means any Affiliate of Borrower, or any officer, employee,
director or equity security holder of Borrower or any Affiliate.


“Rights to Payment” means all Borrower’s accounts, instruments, contract rights,
documents, chattel paper and all other rights to payment, including, without
limitation, the Accounts, all negotiable certificates of deposit and all rights
to payment under any Patent License, any Trademark License, or any commercial or
standby letter of credit.


“Security Documents” means this Loan and Security Agreement, the Supplement
hereto, the Intellectual Property Security Agreement, and any and all account
control agreements, collateral assignments, chattel mortgages, financing
statements, amendments to any of the foregoing and other documents from time to
time executed or filed to create, perfect or maintain the perfection of Lender’s
Liens on the Collateral.
 
 
22

--------------------------------------------------------------------------------

 
 
“Shares” means: (a) one hundred percent (100%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by
Borrower in any domestic Subsidiary, and (b) 65% of the issued and outstanding
capital stock, membership units or other securities entitled to vote owned or
held of record by Borrower in any Subsidiary that is a controlled foreign
corporation (as defined in the Internal Revenue Code); provided, however that
“Shares” shall not include the shares of any Subsidiary set forth in Schedule
3.7 so long as such subsidiary has assets of less than $50,000 (provided that
all such immaterial Subsidiaries’ assets shall not be in excess of $100,000 in
the aggregate).


“Subordinated Debt” means Indebtedness (i) approved by Lender; and (ii) where
the holder’s right to payment of such Indebtedness, the priority of any Lien
securing the same, and the rights of the holder thereof to enforce remedies
against Borrower following default have been made subordinate to the Liens of
Lender and to the prior payment to Lender of the Obligations, pursuant to a
written subordination agreement approved by Lender in its sole but reasonable
discretion.


“Subsidiary” means any Person a majority of the equity ownership or voting stock
of which is at the time owned by Borrower.


“Supplement” means that certain supplement to this Loan and Security Agreement,
as the same may be amended or restated from time to time, and any other
supplements entered into between Borrower and Lender, as the same may be amended
or restated from time to time.


“Supporting Obligations” means any “supporting obligations,” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower or in which
Borrower now holds or hereafter acquires any interest.


“Termination Date” has the meaning specified in the Supplement.


“Threshold Amount” has the meaning specified in the Supplement.


“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.


“Trademarks” means all of the following property now owned or hereafter acquired
by Borrower or in which Borrower now holds or hereafter acquires any interest:
(a) all trademarks, tradenames, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and (b) reissues, extensions or renewals
thereof.


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of California, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.  Unless otherwise defined herein, terms that are defined in the UCC
and used herein shall have the meanings given to them in the UCC.


“VLL5” means Venture Lending & Leasing V, Inc., together with its successors and
assigns.




[Signature page follows]
 
 
23

--------------------------------------------------------------------------------

 
 
 [Signature page to Loan and Security Agreement]




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
BORROWER:
           
MEETME, INC.
                   
By:
/s/ Geoffrey Cook
    Name:
Geoffrey Cook
    Title:
Chief Executive Officer
           

 
LENDER:
           
VENTURE LENDING & LEASING VI, INC.
                   
By:
/s/ Jay Cohan
    Name:
Jay Cohan
    Title:
Vice President
           

 
LENDER:
           
VENTURE LENDING & LEASING VII, INC.
                   
By:
/s/ Jay Cohan
    Name:
Jay Cohan
    Title:
Vice President
   

 
[Schedules to Loan and Security Agreement follow]
 
 
 

--------------------------------------------------------------------------------

 

 
Schedules to Loan and Security Agreement
dated as of April 29, 2013
between
MeetMe, Inc.
and
Venture Lending & Leasing VI, Inc.
and
Venture Lending & Leasing VII, Inc.

--------------------------------------------------------------------------------


 
Schedule of Exceptions


3.7  Subsidiaries


1.  MeetMe Online S/S Ltda (formerly Quepasa Games S/S Ltda), a Brazilian
company.
2.  Quepasa Servicos em Solucoes de Publicidade E Tecnologia Ltda, a Mexican
company.


Borrower represents and warrants that as of the Closing Date neither of its
wholly-owned Subsidiaries has any material assets.  Borrower agrees to notify
Lender if, after the Closing Date, either of its wholly-owned Subsidiaries
acquires any material assets.








Schedule 6.1.      Permitted Indebtedness


1.  Indebtedness outstanding from time to time under the following corporate
credit cards of Borrower:




Item
Name
Credit Limit
Credit card
American Express
$[**]
Credit card
Chase Visa
$[**]



 
2.  Indebtedness outstanding under that certain Convertible Note, dated March
21, 2013, issued to MeetMoi LLC by Borrower not to exceed $600,000 in original
principal amount.


Schedule 6.2.      Permitted Liens


None.
 
 
** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIAL TREATMENT REQUEST.
 
 